Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

Matter of SIMEIO SOLUTIONS, LLC
Decided April 9, 2015
U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Administrative Appeals Office
(1) A change in the place of employment of a beneficiary to a geographical area
requiring a corresponding Labor Condition Application for Nonimmigrant Workers
(“LCA”) be certified to the U.S. Department of Homeland Security with respect to
that beneficiary may affect eligibility for H-1B status; it is therefore a material change
for purposes of 8 C.F.R. §§ 214.2(h)(2)(i)(E) and (11)(i)(A) (2014).
(2) When there is a material change in the terms and conditions of employment, the
petitioner must file an amended or new H−1B petition with the corresponding LCA.
ON BEHALF OF PETITIONER: Candie Tou Clement, Esquire, Clawson, Michigan

The California Service Center Director (“Director”) revoked the
petitioner’s nonimmigrant visa petition and certified the decision to the
Administrative Appeals Office (“AAO”) for review. The AAO finds that
the petitioner has not overcome the specified grounds for revocation. 1
Accordingly, the Director’s decision will be affirmed and the petition’s
approval will be revoked.

I. PROCEDURAL AND FACTUAL BACKGROUND
The petitioner filed a Petition for a Nonimmigrant Worker (Form I-129)
to classify the beneficiary as an H−1B temporary nonimmigrant worker
pursuant to section 101(a)(15)(H)(i)(b) of the Immigration and Nationality
Act, 8 U.S.C. § 1101(a)(15)(H)(i)(b) (2012). In support of the petition, the
petitioner submitted a certified Department of Labor (“DOL”)
Labor Condition Application for Nonimmigrant Workers (ETA Form
9035/9035E) (“LCA”). On the Form I-129, the petitioner described itself
as an enterprise that provides information technology services. At the time
the petition was filed, the beneficiary maintained nonimmigrant status as an

1

The AAO conducts appellate review on a de novo basis. See Dor v. Dist. Dir., INS,
891 F.2d 997, 1002 n.9 (2d Cir. 1989).

542

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

F−1 student and was employed by the petitioner pursuant to post-degree
optional practical training.
On the Form I-129, in the LCA, and in a letter of support, the petitioner
attested that it would employ the beneficiary to serve on an in-house project
at the petitioner’s facility, with an annual salary of $50,232. The petitioner
identified an address in Long Beach, California (Los Angeles-Long BeachSanta Ana, CA Metropolitan Statistical Area) as the beneficiary’s place of
employment. 2 The petitioner stated that the beneficiary would provide
services for a specific client and emphasized that “[the beneficiary] is and
will continue to work from [the petitioner’s] Long Beach office.” The
petitioner did not request other worksites and did not submit an itinerary.
See 8 C.F.R. § 214.2(h)(2)(i)(B) (2014) (requiring an itinerary for services
performed in more than one location). Based upon this record, the Director
approved the Form I-129 petition.
After working for the petitioner in H−1B status for approximately
2 months, the beneficiary departed from the United States and applied for
an H−1B visa at the United States Embassy in New Delhi, India, based on
the approved petition. After interviewing the beneficiary, the Department of
State consular officer requested additional documentation, including a letter
from the petitioner’s client regarding the work to be performed by the
beneficiary. The petitioner did not submit the requested documentation
and, instead, indicated that the beneficiary provided services to clients not
previously identified in the approved petition. The Embassy returned the
petition to the Director for review, stating that during the course of the visa
interview process, the beneficiary and the petitioner presented information
that was not available to the Director at the time the petition was approved.
Thereafter, officers of the United States Citizenship and Immigration
Services (“USCIS”) conducted a site visit at the petitioner’s Long Beach
facility, the place of employment specified in the H−1B petition and
supporting documents. 3 The officers’ site visit report is summarized in
2

With certain limited exceptions, the applicable DOL regulations define the term
“place of employment” as the worksite or physical location where the work actually is
performed by the H−1B nonimmigrant. See 20 C.F.R. § 655.715 (2014). The Office of
Management and Budget established Metropolitan Statistical Areas to provide nationally
consistent geographic delineations for collecting, tabulating, and publishing statistics.
See 31 U.S.C. § 1104(d) (2012); 44 U.S.C. § 3504(e)(3) (2012); Exec. Order No. 10,253,
16 Fed. Reg. 5605 (June 11, 1951); 2010 Standards for Delineating Metropolitan and
Micropolitan Statistical Areas, 75 Fed. Reg. 37,246, 37,246–52 (June 28, 2010)
(discussing and defining, inter alia, Metropolitan Statistical Areas).
3
Although the petitioner bears the burden to establish eligibility for the benefit sought,
USCIS may verify information submitted to meet that burden. Agency verification
methods may include, but are not limited to, review of public records and information;
(continued . . .)

543

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

relevant part as follows: Unable to locate the petitioner’s office at the address
identified in the petition and LCA, the officers ascertained from the property
manager that the petitioner had vacated the facility 2 months after the start
date of the beneficiary’s H−1B employment. The officers then contacted the
petitioner’s director of operations, the Form I-129 petition signatory, who
indicated that the company currently utilized an employee’s home as the
company address. The officers then visited the company’s newly provided
address, at which the resident-employee stated that the petitioner employed
approximately 45 to 50 people, the beneficiary was assigned to the
petitioner’s Los Angeles office, and all employees assigned to that office
either worked from home or from a client worksite.
Thereafter, the Director issued a notice of intent to revoke the approval of
the petition (“NOIR”). The NOIR provided a detailed statement of the
related revocation ground and afforded the petitioner an opportunity to
provide a rebuttal. See 8 C.F.R. § 214.2(h)(11)(iii)(B).
In response, the petitioner confirmed that the beneficiary was no longer
working on the project or at the location specified in the original petition.
The petitioner stated that the beneficiary’s services had been used for
“various end users” and that he had worked either out of the petitioner’s
Long Beach office or from his home office. With its response, the
petitioner submitted a new LCA that provided two new worksites—in
Camarillo, California (Oxnard-Thousand Oaks-Ventura Metropolitan
Statistical Area), and Hoboken, New Jersey (New York-Newark-Jersey
City, NY-NJ-PA Metropolitan Statistical Area)—as the beneficiary’s places
of employment. Both worksites are located in metropolitan statistical areas
different from the worksite listed on the original petition.
The Director concluded that the changes in the beneficiary’s places of
employment constituted a material change to the terms and conditions of
employment as specified in the original petition. Pursuant to 8 C.F.R.
§ 214.2(h)(2)(i)(E), the petitioner was required to file an amended Form I-129
corresponding to a new LCA that reflects these changes. The petitioner failed
to file an amended petition, and accordingly, the Director revoked the
nonimmigrant visa petition and certified the decision to the AAO.

_______________________________

contact via written correspondence, the Internet, facsimile or other electronic
transmission, or telephone; unannounced physical site inspections of residences and
places of employment; and interviews. See generally sections 103, 204, 205, 214, 291 of
the Act; 8 U.S.C. §§ 1103, 1154, 1155, 1184, 1361 (2012); 8 C.F.R. § 103.2(b)(7) (2014).

544

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

II. LCA AND H−1B VISA PETITION PROCESS
In pertinent part, the Act defines an H−1B nonimmigrant worker as
an alien . . . who is coming temporarily to the United States to perform services . . .
in a specialty occupation described in section 214(i)(1) . . . who meets the
requirements for the occupation specified in section 214(i)(2) . . . and with respect
to whom the Secretary of Labor determines and certifies to the [Secretary of
Homeland Security] that the intending employer has filed with the Secretary [of
Labor] an application under section 212(n)(1).

Section 101(a)(15)(H)(i)(b) of the Act (emphasis added).4
In turn, section 212(n)(1)(A)(i) of the Act, 8 U.S.C. § 1182(n)(1)(A)(i)
(2012), requires an employer to pay an H−1B worker the higher of either
the prevailing wage for the occupational classification in the “area of
employment” or the actual wage paid by the employer to other employees
with similar experience and qualifications who are performing the same
services.5 See 20 C.F.R. § 655.731(a) (2014); see also Venkatraman v. REI
Sys., Inc., 417 F.3d 418, 422 & n.3 (4th Cir. 2005); Michal Vojtisek-Lom
& Adm’r Wage & Hour Div. v. Clean Air Tech. Int’l, Inc., No. 07-097,
2009 WL 2371236, at *8 (Dep’t of Labor Admin. Rev. Bd. July 30, 2009).
Implemented through the LCA certification process, section 212(n)(1) is
intended to protect United States workers’ wages by eliminating economic
incentives or advantages in hiring temporary foreign workers. See, e.g.,
Labor Condition Applications and Requirements for Employers Using
Nonimmigrants on H−1B Visas in Specialty Occupations and as Fashion
Models; Labor Certification Process for Permanent Employment of Aliens
in the United States, 65 Fed. Reg. 80,110, 80,110–11, 80,202 (Dec. 20,
2000) (Supplementary Information).
The LCA currently requires
petitioners to describe, inter alia, the number of workers sought, the
pertinent visa classification for such workers, their job title and
occupational classification, the prevailing wage, the actual rate of pay, and
the place(s) of employment.
4

Pursuant to section 1517 of the Homeland Security Act of 2002 (“HSA”), Pub. L. No.
107-296, 116 Stat. 2135, 2311 (codified at 6 U.S.C. § 557 (2012)), any reference to the
Attorney General in a provision of the Act describing functions that were transferred
from the Attorney General or other Department of Justice official to the Department of
Homeland Security by the HSA “shall be deemed to refer to the Secretary” of Homeland
Security. See also 6 U.S.C. § 542 note (2012); 8 U.S.C. § 1551 note (2012).
5
The prevailing wage may be determined based on the arithmetic mean of the wages of
workers similarly employed in the area of intended employment.
20 C.F.R.
§ 655.731(a)(2)(ii) (2014).

545

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

To promote the United States worker protection goals of a statutory and
regulatory scheme that allocates responsibilities sequentially between DOL
and the Department of Homeland Security (“DHS”), a prospective
employer must file an LCA and receive certification from DOL before an
H−1B petition may be submitted to USCIS. 8 C.F.R. § 214.2(h)(4)(i)(B)(1);
20 C.F.R. § 655.700(b)(2) (2014). 6 If an employer does not submit the
LCA to USCIS in support of a new or amended H−B petition, the process is
incomplete and the LCA is not certified to the Secretary of
Homeland Security. See section 101(a)(15)(H)(i)(b) of the Act; 8 C.F.R.
§ 214.2(h)(4)(i)(B)(1); 20 C.F.R. § 655.700(b); see also Labor Condition
Applications and Requirements for Employers Using Aliens on H−1B Visas
in Specialty Occupations and as Fashion Models, 57 Fed. Reg. 1316, 1318
(Jan. 13, 1992) (Supplementary Information) (discussing filing sequence);
Labor Condition Applications and Requirements for Employers Using
Aliens on H−1B Visas in Specialty Occupations, 56 Fed. Reg. 37,175,
37,177 (Aug. 5, 1991) (Supplementary Information).
In the event of a material change to the terms and conditions of
employment specified in the original petition, the petitioner must file an
amended or new petition with USCIS with a corresponding LCA.
Specifically, the pertinent regulation requires the following:
The petitioner shall file an amended or new petition, with fee, with the Service
Center where the original petition was filed to reflect any material changes in the
terms and conditions of employment or training or the alien’s eligibility
as specified in the original approved petition. An amended or new H–1C, H–1B,
H–2A, or H–2B petition must be accompanied by a current or new Department of
Labor determination. In the case of an H–1B petition, this requirement includes a
new labor condition application.

8 C.F.R. § 214.2(h)(2)(i)(E) (emphasis added). Furthermore, petitioners
must “immediately notify the Service of any changes in the terms and
conditions of employment of a beneficiary which may affect eligibility” for
H−1B status and, if they will continue to employ the beneficiary, file an
amended petition. 8 C.F.R. § 214.2(h)(11)(i)(A).
6

Upon receiving DOL’s certification, the prospective employer then submits the
certified LCA to USCIS with an H−1B petition on behalf of a specific worker. 8 C.F.R.
§ 214.2(h)(2)(i)(A), (2)(i)(E), (4)(iii)(B)(1). DOL reviews LCAs “for completeness and
obvious inaccuracies” and will certify the LCA absent a determination that the
application is incomplete or obviously inaccurate. Section 212(n)(1)(G)(ii) of the Act. In
contrast, USCIS must determine whether the attestations and content of an LCA
correspond to and support the H−1B visa petition, including the specific place of
employment. 20 C.F.R. § 655.705(b) (2014); see also 8 C.F.R. § 214.2(h)(4)(i)(B).

546

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

A change in the place of employment of a beneficiary to a geographical
area requiring a corresponding LCA be certified to DHS with respect to
that beneficiary may affect eligibility for H−1B status; it is therefore a
material change for purposes of 8 C.F.R. § 214.2(h)(2)(i)(E) and
(11)(i)(A).7 When there is a material change in the terms and conditions of
employment, the petitioner must file an amended or new H−1B petition
with the corresponding LCA. 8 C.F.R. § 214.2(h)(2)(i)(E).

III. ANALYSIS
In this matter, the petitioner claimed in both the Form I-129 petition and
the certified LCA that the beneficiary’s place of employment was located in
Long Beach, California (Los Angeles-Long Beach-Santa Ana, CA
Metropolitan Statistical Area). After conducting the site visit, USCIS
determined that the beneficiary was not employed at that designated place
of employment. In response to the Director’s NOIR, the petitioner
indicated the beneficiary’s places of employment as Camarillo, California
(Oxnard-Thousand Oaks-Ventura Metropolitan Statistical Area), and
Hoboken, New Jersey (New York-Newark-Jersey City, NY-NJ-PA
Metropolitan Statistical Area).8 No other locations were provided.
7

This interpretation of the regulations clarifies, but does not depart from, the agency’s
past policy pronouncements that “[t]he mere transfer of the beneficiary to another work
site, in the same occupation, does not require the filing of an amended petition, provided
the initial petitioner remains the alien’s employer and, provided further, the supporting
labor condition application remains valid.” Memorandum from T. Alexander Aleinikoff,
INS Exec. Assoc. Comm’r, Office of Programs (Aug. 22, 1996), at 1–2 (Amended H−1B
Petitions), reprinted in 73 Interpreter Releases No. 35, Sept. 16, 1996, app. III at 1222,
1231–32; see also Petitioning Requirements for the H Nonimmigrant Classification,
63 Fed. Reg. 30,419, 30,420 (June 4, 1998) (Supplementary Information) (stating in
pertinent part that the “proposed regulation would not relieve the petitioner of its
responsibility to file an amended petition when required, for example, when the
beneficiary’s transfer to a new work site necessitates the filing of a new labor condition
application”). To the extent any previous agency statements may be construed as
contrary to this decision, those statements are hereby superseded. See, e.g., Letter from
Efren Hernandez III, Dir., Bus. and Trade Branch, USCIS, to Lynn Shotwell, Am.
Council on Int’l Pers., Inc. (Oct. 23, 2003). We need not decide here whether, for
purposes of 8 C.F.R. § 214.2(h)(2)(i)(E), there may be material changes in terms and
conditions of employment that do not affect the alien’s eligibility for H−1B status but
nonetheless require the filing of an amended or new petition.
8
The record indicates that the new places of employment were not short-term
placements. See generally 20 C.F.R. §§ 655.715, 655.735 (2014). The petitioner did
not claim, and the AAO does not find, that these new work locations fall under
“non-worksite” locations, as described at 20 C.F.R. § 655.715, or short-term placements
or assignments, as described at 20 C.F.R. § 655.735.

547

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

A change in the terms and conditions of employment of a beneficiary
that may affect eligibility under section 101(a)(15)(H) of the Act is
a material change. See 8 C.F.R. § 214.2(h)(2)(i)(E); see also 8 C.F.R.
§ 214.2(h)(11)(i)(A) (requiring that a petitioner file an amended petition to
notify USCIS of any material changes affecting eligibility of continued
employment or be subject to revocation).
Because section 212(n) of the Act ties the prevailing wage to the “area
of employment,” a change in the beneficiary’s place of employment to a
geographical area not covered in the original LCA would be material for
both the LCA and the Form I-129 visa petition, since such a change may
affect eligibility under section 101(a)(15)(H) of the Act. See, e.g.,
20 C.F.R. § 655.735(f) (2014). If, for example, the prevailing wage is
higher at the new place of employment, the beneficiary’s eligibility for
continued employment in H−1B status will depend on whether his or her
wage for the work performed at the new location will be sufficient.
Fundamentally, for an LCA to be effective and correspond to an H−1B
petition, it must specify the beneficiary’s place(s) of employment.9
Here, the Form I-129 and the originally submitted LCA identified the
Long Beach, California, facility as the place of employment. The LCA did
not cover either the Camarillo, California, or the Hoboken, New Jersey,
addresses requested in response to the NOIR. In addition, the petitioner
attested on the Form I-129 that it would pay the beneficiary a salary
approximately $9,000 less than would be required for the subsequently
identified places of employment in Camarillo, California, and Hoboken,
New Jersey, contrary to sections 101(a)(15)(H)(i)(b) and 212(n)(1) of the
Act. 10 Such changes in the terms and conditions of the beneficiary’s
employment may, and in this case did, affect eligibility under section
101(a)(15)(H) of the Act.
9

A change in the beneficiary’s place of employment may impact other eligibility
criteria, as well. For example, at the time of filing, the petitioner must have complied
with the DOL posting requirements at 20 C.F.R. § 655.734. Additionally, if the
beneficiary will be performing services in more than one location, the petitioner must
submit an itinerary with the petition listing the dates and locations. 8 C.F.R.
§ 214.2(h)(2)(i)(B); see also 8 C.F.R. § 103.2(b)(1).
10
The LCAs list the prevailing wage for the designated occupational category as
$50,232 per year in Long Beach, California (Los Angeles-Long Beach-Santa Ana, CA
Metropolitan Statistical Area); $59,904 per year in Camarillo, California (OxnardThousand Oaks-Ventura Metropolitan Statistical Area); and $59,613 per year in
Hoboken, New Jersey (New York-Newark-Jersey City, NY-NJ-PA Metropolitan
Statistical Area). On each LCA, the petitioner identified the source of the prevailing
wage as the DOL Office of Foreign Labor Certification’s Occupational Employment
Statistics.

548

Cite as 26 I&N Dec. 542 (AAO 2015)

Interim Decision #3832

Having materially changed the beneficiary’s authorized place of
employment to geographical areas not covered by the original LCA, the
petitioner was required to immediately notify USCIS and file an amended
or new H−1B petition, along with a corresponding LCA certified by DOL,
with both documents indicating the relevant change. 11 8 C.F.R.
§ 214.2(h)(2)(i)(E), (h)(11)(i)(A). By failing to file an amended petition
with a new LCA, or by attempting to submit a preexisting LCA that has
never been certified to USCIS with respect to a specific worker, a petitioner
may impede efforts to verify wages and working conditions. Full
compliance with the LCA and H−1B petition process, including adhering to
the proper sequence of submissions to DOL and USCIS, is critical to the
United States worker protection scheme established in the Act and
necessary for H−1B visa petition approval.

IV. CONCLUSION
It is the petitioner’s burden to establish eligibility for the immigration
benefit sought. Section 291 of the Act, 8 U.S.C. § 1361 (2012); Matter of
Skirball Cultural Center, 25 I&N Dec. 799, 806 (AAO 2012). Here, that
burden has not been met. The AAO will affirm the decision of the Director.
The Form I-129 petition’s approval is revoked pursuant to 8 C.F.R.
§ 214.2(h)(11)(iii)(A)(1), (A)(3), and (A)(4).12
ORDER: The Director’s decision is affirmed. The petition is revoked.

11

Here, the petitioner submitted a new LCA certified for the beneficiary’s places of
employment in Camarillo, California, and Hoboken, New Jersey, in response to the
NOIR. This LCA was not previously certified to USCIS with respect to the beneficiary
and, therefore, it had to be submitted to USCIS as part of an amended or new petition
before the beneficiary would be permitted to begin working in those places of
employment. See 8 C.F.R. § 214.2(h)(2)(i)(E).
12
Since the identified ground for revocation is dispositive of the petitioner’s continued
eligibility, the AAO need not address any additional issues in the record of proceeding.

549

